DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17466470 filed on 09/03/2021. Claims 1-21 are presented for examination. Applicant elected claims 1-9 and 17-21 without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2021-0003666, filed in Korea on 01/12/2021, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis et al. (US Patent Pub. No. 2022/0165814 A1) in view of Yilmaz et al. (US Patent Pub. No. 2013/0127775 A1).
Regarding claim 1, Rieutort-Louis teaches a display device (Rieutort-Louis, Fig. 1 electronic device 10 with display 14) comprising:
a first display area including first pixels (Rieutort-Louis, Fig. 9A, sub-pixels RGB) and driving electrodes (see marked up version of Fig. 9A of Rieutort-Louis below as an example for mapping of first display area and driving electrode); 
a second display area including second pixels (Rieutort-Louis, Fig. 8B as an example, green sub-pixel at the top of the area) and  sub-driving electrodes (see marked up version of Fig. 9A of Rieutort-Louis below as an example for mapping of second display area and sub-driving electrode); and 
auxiliary electrodes between the first and second display areas (see marked up version of Fig. 9A of Rieutort-Louis below as an example for mapping of auxiliary electrode), 
wherein a number of first pixels per unit area of the first display area is greater than a number of second pixels per unit area of the second display area (marked up version of Fig. 9A of Rieutort-Louis below as an example; Rieutort-Louis [0092], pixel removal region has a second pixel density that is less than the first pixel density).

    PNG
    media_image1.png
    615
    651
    media_image1.png
    Greyscale

Rieutort-Louis does not seem to explicitly teach sensing electrodes in the first display area and sub-sensing electrodes in the second display area. However, Rieutort-Louis teaches in [0060] that touch sensor can include horizontal sensor electrode and vertical touch sensor electrodes forming capacitive touch sensor electrodes. 
In a related art of forming mesh capacitive touch sensors, Yilmaz teaches that in order for a capacitive touch sensor to operate, a touch sensor would require both driving electrodes and sensing electrodes (Yilmaz, [0013], mutual capacitance implementation, includes an array of drive and sense electrode; Yilmaz, electrodes formed in both horizontal and vertical direction; Yilmaz, Figs. 2A-2C mesh electrodes). 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include sensing electrodes in the first display area and sub-sensing electrodes in the second display area in the display device of Rieutort-Louis based on the teaching of Yilmaz. The suggestion/motivation would have been in order to for the mesh touch sensor of Rieutort-Louis to properly detect a touch by forming mutual capacitance between the driving electrodes and sensing electrodes, and also give the functionality to perform proximity sensing as well (Yilmaz, [0013]).  
Regarding claim 2, Rieutort-Louis in view of Yilmaz teaches the limitations of the parent claim 1 and further teaches the auxiliary electrodes include a first auxiliary electrode that is between a first driving electrode of the driving electrodes and a first sub-driving electrode of the sub-driving electrodes (see marked up version of Fig. 9A of Rieutort-Louis above as an example, a first auxiliary electrode is between the electrodes in the two areas), and a second auxiliary electrode that is between a first sensing electrode of the sensing electrodes and a first sub-sensing electrode of the is sub-sensing electrodes (see marked up version of Fig. 9A of Rieutort-Louis above as an example, the auxiliary electrode is between the electrodes in the two areas; same configuration is used for the sensing electrodes based on the teaching of Yilmaz would yield a second auxiliary electrode between the two areas).
Regarding claim 3, Rieutort-Louis in view of Yilmaz teaches the limitations of the parent claim 2 and further teaches the driving electrodes, the first auxiliary electrode, and the sub-driving electrodes are electrically connected to each other (see marked up version of Fig. 9A of Rieutort-Louis above as an example, the driving electrodes, first auxiliary electrode and sub-driving electrodes are connected to each other); and 
the sensing electrodes, the second auxiliary electrode, and the sub-sensing electrodes are electrically connected to each other (see marked up version of Fig. 9A of Rieutort-Louis above as an example, and modified based on the teaching of Yilmaz would yield a second mesh electrode where the components of it are connected to each other).
Regarding claim 17, Rieutort-Louis in view of Yilmaz teaches the limitations of the parent claim 1 and further teaches an optical device overlapping with the second display area (Rieutort-Louis, [0061]-[0062] and Fig. 3, optical sensor 13 behind display, which corresponds to low pixel density region). 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis et al. (US Patent Pub. No. 2022/0165814 A1) in view of Yilmaz et al. (US Patent Pub. No. 2013/0127775 A1) and Mathew et al. (US Patent Pub. No. 2012/0105400 A1)
Regarding claim 18, Rieutort-Louis in view of Yilmaz teaches the limitations of the parent claim 1 and further teaches a polarizing film overlapping with the first display area (Rieutort-Louis, Fig. 3, polarizer 312). 
Rieutort-Louis in view of Yilmaz does not seem to explicitly teach the polarizing film does not overlap with the auxiliary electrodes.
However, Rieutort-Louis’s teaching of different pixel density for a display is to allow optical sensors to be placed behind the display, which corresponds to the area of low pixel density (Rieutort-Louis, [0061]-[0062] and Fig. 3, optical sensor 13 behind display, which corresponds to low pixel density region).
In a related art of positioning an optical sensor behind a display, Mathew teaches a polarizing plate that do not overlap with the area of an optical sensor (Mathew, Fig. 10, polarizer with camera window 130). 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include a camera window in the polarizing plate as suggested by Mathew in the display of Rieutort-Louis in view of Yilmaz. The suggestion/motivation would have been in order to allow the optical sensor/camera to better detect the desired information (Mathew, [0074]-[0076]). It would also have been obvious to a person ordinary skill in the art to make the window slightly larger than the size of the optical sensor/camera, such that the window would overlap the auxiliary electrodes, i.e. polarizing film not overlapping the auxiliary electrodes. The suggestion/motivation would have been in order allow the optical sensor/camera to capture a greater field of view.
Regarding claim 19, Rieutort-Louis teaches a display device (Rieutort-Louis, Fig. 1 electronic device 10 with display 14) comprising: 
a first display area including first pixels (Rieutort-Louis, Fig. 9A, sub-pixels RGB) and driving electrodes (see marked up version of Fig. 9A of Rieutort-Louis above as an example for mapping of first display area and driving electrode); 
a second display area including second pixels (Rieutort-Louis, Fig. 8B as an example, green sub-pixel at the top of the area) and sub-driving electrodes (see marked up version of Fig. 9A of Rieutort-Louis above as an example for mapping of second display area and sub-driving electrode); 
a polarizing plate overlapping with the first display area (Rieutort-Louis, Fig. 3, polarizer 312); and 
auxiliary electrodes between the first and second display areas (see marked up version of Fig. 9A of Rieutort-Louis above as an example for mapping of auxiliary electrode).
Rieutort-Louis does not seem to explicitly teach sensing electrodes in the first display area and sub-sensing electrodes in the second display area. However, Rieutort-Louis teaches in [0060] that touch sensor can include horizontal sensor electrode and vertical touch sensor electrodes forming capacitive touch sensor electrodes. 
In a related art of forming mesh capacitive touch sensors, Yilmaz teaches that in order for a capacitive touch sensor to operate, a touch sensor would require both driving electrodes and sensing electrodes (Yilmaz, [0013], mutual capacitance implementation, includes an array of drive and sense electrode; Yilmaz, electrodes formed in both horizontal and vertical direction; Yilmaz, Figs. 2A-2C mesh electrodes). 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include sensing electrodes in the first display area and sub-sensing electrodes in the second display area in the display device of Rieutort-Louis based on the teaching of Yilmaz. The suggestion/motivation would have been in order to for the mesh touch sensor of Rieutort-Louis to properly detect a touch by forming mutual capacitance between the driving electrodes and sensing electrodes, and also give the functionality to perform proximity sensing as well (Yilmaz, [0013]).
Rieutort-Louis in view of Yilmaz does not seem to explicitly teach the auxiliary electrodes do not overlap with the polarizing plate.
However, Rieutort-Louis’s teaching of different pixel density for a display is to allow optical sensors to be placed behind the display, which corresponds to the area of low pixel density (Rieutort-Louis, [0061]-[0062] and Fig. 3, optical sensor 13 behind display, which corresponds to low pixel density region).
In a related art of positioning an optical sensor behind a display, Mathew teaches a polarizing plate that do not overlap with the area of an optical sensor (Mathew, Fig. 10, polarizer with camera window 130). 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include a camera window in the polarizing plate as suggested by Mathew in the display of Rieutort-Louis in view of Yilmaz. The suggestion/motivation would have been in order to allow the optical sensor/camera to better detect the desired information (Mathew, [0074]-[0076]). It would also have been obvious to a person ordinary skill in the art to make the window slightly larger than the size of the optical sensor/camera, such that the window would overlap the auxiliary electrodes, i.e. polarizing plate not overlapping the auxiliary electrodes. The suggestion/motivation would have been in order allow the optical sensor/camera to capture a greater field of view.
Regarding claim 20, Rieutort-Louis in view of Yilmaz and Mathew teaches the limitations of the parent claim 19 and further teaches an optical device overlapping with the second display area (Rieutort-Louis, [0061]-[0062] and Fig. 3, optical sensor 13 behind display, which corresponds to low pixel density region).
Regarding claim 21, Rieutort-Louis in view of Yilmaz and Mathew teaches the limitations of the parent claim 19 and further teaches a number of first pixels per unit area of the first display area is greater than a number of second pixels per unit area of the second display area (Rieutort-Louis [0092], pixel removal region has a second pixel density that is less than the first pixel density).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the comparative relationship of the maximum width of the different electrode as arranged in the manner claimed as a whole in their dependent claim, i.e. claim 2, is not sufficiently taught or suggested in the prior art.
Regarding claims 6-9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, further inclusion of the third and fourth auxiliary electrodes and their particular arrangement the in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2021/0066409 A1 to Fan discloses a similar invention as recited, specifically the arrangement of pixels having different pixels per unit area in different regions of a display, see Figs. 11-15.
U.S. Patent Publication No. 2021/0064187 A1 to Lee et al. discloses a similar invention as recited, specifically the use of mesh touch electrode in a display with different pixels per unit area in different regions of a display, see Figs. 14A and 14B.
U.S. Patent Publication No. 2021/0191548 A1 to Huang et al. discloses a similar invention as recited, specifically touch electrodes surrounding the sub-pixels in a display area, see Figs. 2 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693